   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 1   Robert P. Feldman (Bar Number 69602)
     bobfeldman@quinnemanuel.com
 2 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 3 Telephone:     (650) 801-5069
   Facsimile:     (650) 801-5100
 4
     John M. Potter (Bar Number 165843)
 5   johnpotter@quinnemanuel.com
   50 California Street, 22nd Floor
 6 San Francisco, California 94111
   Telephone:     (415) 875-6600
 7 Facsimile:     (415) 875-6700
 8   Alec A. Levy, pro hac vice
 9   aleclevy@quinnemanuel.com
   1300 I Street N.W., Suite 900
10 Washington, D.C. 20005
   Telephone:     (202) 538-8115
11 Facsimile:     (202) 538-8100

12 Attorneys for Defendants Pangang Group
   Company, Ltd., Pangang Group Steel
13 Vanadium & Titanium Company, Ltd.,
   Pangang Group Titanium Industry Company,
14 Ltd., and Pangang Group International
   Economic & Trading Company
15
                                UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18
    UNITED STATES OF AMERICA,                         ) CASE NO. 4:11-CR-0573-07-10 JSW
19                                                    )
            Plaintiff,                                ) PANGANG DEFENDANTS’
20                                                    ) OPPOSITION TO GOVERNMENT’S
                    v.                                ) OBJECTIONS TO AND MOTION
21                                                    ) FOR RELIEF FROM
    PANGANG GROUP COMPANY, LTD.;                      ) NONDISPOSITIVE PRETRIAL
22 PANGANG GROUP STEEL VANADIUM &                     ) ORDER OF MAGISTRATE JUDGE
    TITANIUM COMPANY, LTD.; PANGANG                   ) AND MOTION FOR AMENDED
23 GROUP TITANIUM INDUSTRY                            ) PROTECTIVE ORDER
    COMPANY, LTD; and PANGANG GROUP                   )
24 INTERNATIONAL ECONOMIC &                           ) [REDACTED VERSION OF
    TRADING COMPANY,                                  ) DOCUMENT SOUGHT TO BE
25                                                    ) SEALED]
            Defendants.                               )
26                                                    ) Date: June 25, 2019
                                                         Time: 1:00 p.m.
27                                                       Judge: Hon. Jeffrey S. White
                                                         Place: Courtroom 5, 2nd Floor
28
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
   Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                  Case No. 4:11-CR-0573-07-10 JSW
                                                         TABLE OF CONTENTS
 1                                                                                                                                         Page
 2 MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1

 3 INTRODUCTION ..............................................................................................................................1

 4 LEGAL STANDARD ........................................................................................................................1

 5 ARGUMENT .....................................................................................................................................2

 6 I.            The Government’s “Attorney’s Eyes Only” Proposal is Unlawful and Unfair. ....................2
 7 II.           The Government’s Proposals on Sealing Violate Every Relevant Source of Law ................7
 8 III.          The Government Should Not be Allowed to Misuse The Protective Order as a Tool
                 to Leverage Depositions .......................................................................................................12
 9
      IV.        The Chemours Submission Demonstrates a Complete Lack of Regard for
10               Defendants’ Right to a Fair Trial .........................................................................................14
11 CONCLUSION ................................................................................................................................15

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     -i-
          Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
          Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                      Case No. 4:11-CR-0573-07-10 JSW
                                                       TABLE OF AUTHORITIES
 1
                                                                                                                                             Page
 2

 3                                                                      CASES
 4 Concrete Pipe and Prods. v. Constr. Laborers Pension Trust,
          508 U.S. 602 (1993) .............................................................................................................. 1
 5
   Ctr. For Auto Safety v. Chrysler Grp., LLC,
 6        809 F.3d 1092 (9th Cir. 2016) ............................................................................................... 8
 7 Foltz v. State Farm Mut. Auto. Ins. Co.,
           331 F.3d 1122 (9th Cir. 2003) ............................................................................................... 8
 8
   Kamakana v. City & Cnty. Of Honolulu,
 9         447 F.3d 1172 (9th Cir. 2006) ............................................................................................... 8
10 Phillips ex rel. Estates of Byrd v. General Motors Corp.,
           307 F.3d 1206 (9th Cir. 2002) ....................................................................................... 10, 11
11
   United States v. Hsu,
12         155 F.3d 189 (3d Cir. 1998) .................................................................................................. 5
13 United States v. Liew,
          No. CR 11-00573-1 JSW, 2013 WL 2605126 (N.D. Cal. June 11, 2013) ............................ 5
14
   United States v. United States Gypsum Co.,
15        333 U.S. 364 (1948) .............................................................................................................. 1
16
                                                                    STATUTES
17
      18 U.S.C. § 1835 ................................................................................................................... 5, 10, 15
18

19                                                                     RULES
20 Fed. R. Crim. P. 16(a)(1)(E)(ii) ......................................................................................................... 3

21 Fed. R. Crim. P. 59 ........................................................................................................................ 1, 2

22 Fed. R. Crim. P. 59(a) ....................................................................................................................... 1

23 Fed. R. Crim. P. 72(a) ....................................................................................................................... 1

24

25

26

27

28                                                     -ii-
          Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
          Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                      Case No. 4:11-CR-0573-07-10 JSW
 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                            INTRODUCTION

 3          Magistrate Judge Cousins rejected every one of the government’s positions on this

 4 discovery and sealing dispute because they were unreasonable, unprecedented, and unlawful. If

 5 adopted, the government’s positions would have violated the Constitution, Ninth Circuit law, this

 6 Court’s Orders, and the Local Rules.

 7          In its Objections, the government has made no attempt to address any of the legal or

 8 factual bases of the Magistrate’s rulings. Nor has it made any attempt to satisfy the “clearly

 9 erroneous” or “contrary to law” standards of review -- the applicable legal standards are not even

10 mentioned in the government’s brief. Instead, the government has simply recycled for this Court

11 the same meritless arguments that Magistrate Judge Cousins already heard and rejected. The

12 government’s arguments are as wrong now as they were before Magistrate Judge Cousins and

13 should, yet again, be rejected.

14                                          LEGAL STANDARD

15          The government gets it wrong from the very first sentence of its Objections. There is no

16 “Federal Rule of Criminal Procedure 72(a),” and Local Civil Rule 72-2 does not apply in this

17 criminal case. Instead, the applicable rule governing the government’s Objections is Federal Rule

18 of Criminal Procedure 59. Pursuant to Rule 59, the Court “may refer to a magistrate judge for

19 determination any matter that does not dispose of a charge or defense.” Fed. R. Crim. P. 59(a).

20 “A party may serve and file objections to the [Magistrate Judge’s] order within 14 days,” but only

21 those orders that are “contrary to law or clearly erroneous” may be set aside. Id. “‘A finding is

22 ‘clearly erroneous’ when although there is evidence to support it, the reviewing [court] on the

23 entire evidence is left with the definite and firm conviction that a mistake has been committed.’”

24 Concrete Pipe and Prods. v. Constr. Laborers Pension Trust, 508 U.S. 602, 622 (1993) (quoting

25 United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). “[R]eview under the

26 ‘clearly erroneous’ standard is significantly deferential . . . .” Id. at 623.1

27
            1
             The government has alternatively styled its pleading as a “Motion to Amend the
28 Protective Order,” but the only arguments related-1-to the Protective Order in its brief are those that
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
     Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1                                              ARGUMENT

 2          The phrases “clearly erroneous” and “contrary to law” do not appear in the government’s

 3 Objections for a good reason: there is no plausible way the government could contend that any of

 4 Magistrate Judge Cousins’ rulings were erroneous at all, let alone “clearly” so. And far from

 5 being “contrary to law,” those rulings were compelled by law. Magistrate Judge Cousins was

 6 plainly correct that (i) the government is not allowed to preclude Defendants from ever seeing

 7 important evidence that is central to the government’s allegations, and which the government

 8 likely intends to use at trial; (ii) the government is not allowed to shift the burden to the

 9 Defendants to substantiate the need to seal documents that the government claims should be

10 sealed, nor is it allowed to automatically seal hundreds of thousands of files that it has designated

11 “confidential” in this matter; and (iii) the government is not allowed to misuse the Protective

12 Order as a coercive device to force individuals associated with Defendants to submit to

13 government depositions.

14 I. The Government’s “Attorney’s Eyes Only” Proposal is Unlawful and Unfair.
            Magistrate Judge Cousins correctly denied the government’s proposal to add an
15
     “Attorney’s Eyes Only” provision to the Protective Order that would have prevented the
16
     Defendants from ever seeing some of the most important evidence in this case. Judge Cousins
17
     recognized that such a provision posed “a threat of constitutional dimension” to Defendants. (Dkt.
18
     No. 1155, May 2, 2019 Hearing Transcript (“Hr’g”), at 44:19-21.) Moreover, he concluded that
19
     the government’s proposal was unnecessary in light of the protections already in place in the
20
     existing Protective Order. (Id. at 44:22-45:1.) Magistrate Judge Cousins was right on both counts.
21
            The documents for which the government requests “Attorney’s Eyes Only” restriction are
22
     among the most fundamental in this case. They are two of the four trade secret documents that the
23
     government specifically alleges Defendants conspired and attempted to misappropriate: (i) the
24
     “Basic Data Document” and (ii) the “Improved Mixing Correlation for the TiCl 4 Oxidation
25

26

27
   Magistrate Judge Cousins already considered and ruled upon. Accordingly, the proper standard of
28 review is that of Federal Rule 59.              -2-
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
      Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 Reaction Computer Model.” See Third Superseding Indictment, ECF No. 971, ¶ 14. 2 In its recent

 2 Bill of Particulars, the government stated the Defendants “reasonably believed” both of these

 3 documents were trade secrets. (Bill of Particulars as to Pangang Defendants, Dkt. No. 1158, at 7-

 4 8.) In addition -- despite the government’s representation to Magistrate Judge Cousins that it is

 5 “not alleging that they [the Defendants] possessed” these documents (Hr’g at 22:10-11), and its

 6 earlier representation to this Court that “there is no evidence that the Pangang Group defendants or

 7 their employees ever possessed or saw these documents” (Dkt. No. 1116, Joint Status Report, at 5)

 8 -- the government’s Bill of Particulars shockingly and without explanation states that Defendants

 9 actually possessed portions of the Basic Data Document. (Bill of Particulars at 10.)

10          It is clear from the allegations above that the government intends to use these documents at

11 trial. Between the government’s Bill of Particulars and its representations to Magistrate Judge

12 Cousins, (Hr’g at 23:10-11.) (“I don’t want to commit to not using them”), it has all but admitted

13 as much. This alone is enough to resolve this dispute: it is black letter law that Defendants must

14 be allowed to inspect the evidence that the government will use against them at trial. Fed. R.

15 Crim. P. 16(a)(1)(E)(ii) (“Upon a defendant’s request, the government must permit the defendant

16 to inspect and to copy or photograph . . . documents . . .if . . . the government intends to use the

17 item in its case-in-chief at trial”). Even the government concedes as much, as it repeatedly assured

18 Magistrate Judge Cousins that it would not seek “Attorney’s Eyes Only” restrictions for

19 documents it uses at trial. (Hr’g at 22:24-23:3 (“I don’t want the Court to be under the assumption

20 that the Government is going to be trying to do attorneys’ eyes only on documents that it will try

21 to get admitted in front of a jury.”)); (id. at 22:1-4 (“I don’t believe that the Government’s position

22 is going to be that if the Government intends to admit something as an exhibit, the defense can

23 never see it. That’s not my intention.”)).3 At a bare minimum, Defendants have a right to inspect

24 these documents if the government is going to use them at trial.

25

26          2
              These documents were Exhibits 161 and 162 from the trial of Walter Liew, Robert
     Maegerle and USA Performance Technology, Inc. (“USA PTI”).
27
            3
                Contrary to Chemours’ somewhat incredible assertion, (Chemours Submission at 7),
28
                                                                                           from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1          The Defendants’ constitutional rights to counsel and due process, as well as their rights

 2 under Brady and Jencks, are plainly not satisfied by allowing only their counsel to review this

 3 evidence. As Magistrate Judge Cousins correctly observed, defense counsel cannot provide

 4 adequate and meaningful advice to their clients if they cannot communicate with them about the

 5 key documents underlying the charges in the case. (Hr’g at 44:17-21.) 4 The unprecedented nature

 6 of this extreme restriction was captured in the following colloquy: “GOVERNMENT: . . . the

 7 Government’s view is that these types of documents should not be viewed by the Pangang

 8 defendants. THE COURT: Ever. GOVERNMENT: At this time, that’s our position. THE

 9 COURT: Are there any cases that support that view? GOVERNMENT: I don’t have any for your

10 Honor.” (Id. at 18:18-24.)

11          Although the government has represented that there are additional documents it would

12 seek to designate “Attorney’s Eyes Only,” neither Defendants nor their counsel has ever seen, in

13 any form, any of those documents. It is not clear whether they even exist yet. They are referred to

14 only in vague, open-ended terms, such as “analytical work product materials” that the government

15 “foresees” receiving from Chemours. (Objections at 5-6.) But what Defendants do know about

16 these documents is enough to make clear they cannot be withheld. The government writes that

17 “internal Chemours employees have started drafting work product analyzing Chinese patents filed

18 by entities and individuals related to the Pangang Defendants that appear to disclose Chemours

19 trade secrets.” (Objections at 12.) “In conducting that analysis,” the government states, “this in-

20 house expert is mapping those patents to the Chemours trade secrets and describing in detail how

21 various processes within the overall TiO2 manufacturing process work.” (Id. at 12-13.) Despite

22 the government’s assurance to Magistrate Judge Cousins that it would not seek “Attorney’s Eyes

23

24
            4
25             See Hr’g at 21:11-18 (THE COURT: “I’ve never given permission to never disclose to a
   defendant what the super confidential information is and I’d be extremely reluctant to do it here
26 because I think that would potentially be a constitutional problem as well as violating the Jencks
   Act if it’s a -- if it’s compelled by some other rule, whether constitutional or statutory. To allow it
27 only to go to counsel I don’t think satisfies Jencks or Brady. So that seems like a real reach to

28 me.”).                                             -4-
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
      Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                      Case No. 4:11-CR-0573-07-10 JSW
 1 Only” restrictions for documents it intends to use at trial, there is no possible reason for Chemours

 2 and the government to be creating these documents other than to use them against Defendants.

 3 The government is documenting the testimony of employees of the alleged victim company to use

 4 as proof that Defendants misappropriated that company’s intellectual property.5 Defendants have

 5 a right to view this evidence under Rule 16, Brady, and Jencks. Moreover, given that these

 6 documents appear clearly to be testimonial in nature, withholding them from Defendants would be

 7 a violation of the Confrontation Clause.

 8          The government had no good explanation for Magistrate Judge Cousins why its unfair and

 9 unlawful proposal should be allowed, and it has none now. Instead, the government has simply

10 recycled the same arguments for this Court that Magistrate Judge Cousins already rejected.

11 Namely, that an “Attorney’s Eyes Only” restriction is somehow mandated by 18 U.S.C. § 1835,

12 and that the evidence at issue contains confidential DuPont information that should be protected.

13          The first argument is simply wrong as a legal matter. Although the government makes no

14 less than fifteen references in its brief to the purported congressional “intent,” “purpose,” or

15 “rationale” behind Section 1835, it gives short-shrift to the text of the statute. Section 1835 states

16 simply that “the court shall enter such orders and take such other action as may be necessary and

17 appropriate to preserve the confidentiality of trade secrets, consistent with the requirements of the

18 Federal Rules of Criminal and Civil Procedure, the Federal Rules of Evidence, and all other

19 applicable laws.” 18 U.S.C. § 1835(a). Needless to say, nothing in this law requires the Court to

20 allow the government to completely withhold key evidence from criminal defendants. To the

21 contrary, as this Court has already held, “[t]he confidentiality provision” of Section 1835, “aims to

22 strike a balance between the protection of proprietary information and the unique considerations

23 inherent in criminal prosecutions.” United States v. Liew, No. CR 11-00573-1 JSW, 2013 WL

24 2605126, at *2 (N.D. Cal. June 11, 2013) (quoting United States v. Hsu, 155 F.3d 189, 197 (3d

25 Cir. 1998) (emphasis added). The government’s proposal does not “strike a balance” between

26

27          5
               If the government has a reason for doing so unrelated to the creation of evidence to use
28 at trial, Defendants  welcome them to provide that-5-reason.
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 Defendants’ need to prepare for trial and the protection of DuPont information. It wholly

 2 sacrifices one in the name of the other. That is the opposite of balance.

 3          The government’s second argument -- that an “Attorney’s Eyes Only” provision is

 4 necessary because the documents at issue contain confidential DuPont information -- ignores that

 5 there is already an extremely strong Protective Order in this case designed and stipulated to by the

 6 government for the very purpose of safeguarding confidential DuPont information. That

 7 Protective Order is the reason why Magistrate Judge Cousins recognized that the government’s

 8 proposal, in additional to threatening Defendants’ constitutional rights, was also just unnecessary.

 9 A representative sample of the protections under the current Order include: (1) representatives of

10 the Defendants and any potential witnesses are only permitted to review confidential documents in

11 the physical presence of counsel (see Dkt. No. 1109, Protective Order, ¶¶ 6.a, 6.b); (2) those

12 individuals are not allowed to copy retain, photograph, or even take notes on, any of the

13 documents (id.); (3) they are prohibited from making any use of the documents unrelated to this

14 litigation (id. ¶ 5); (4) they may only review the documents in one of several designated countries,

15 each of which have been pre-approved by the government (id. ¶ 7.b); (5) no review can occur in

16 China under any circumstances, nor at any location owned by the Chinese government; (id. ¶¶ 6.a,

17 6.b, 7.b); and (6) defense counsel must inform the government of the identity of any Pangang

18 employees with whom they intend to review confidential documents, and the government has an

19 opportunity to object before the review begins. (Id. ¶¶ 6.a, 6.b.) This extremely controlled and

20 safeguarded procedure for review is sufficient to prevent the use of evidence in this case for any

21 improper commercial purpose. The government offers no reason for this Court to conclude that

22 these protections, which have been functioning successfully for all other confidential DuPont

23 documents, are not equally sufficient to protect the “two buckets” of documents it now seeks to

24 withhold.

25          Finally, perhaps the best proof that an “Attorney’s Eyes Only” restriction is not necessary

26 is the government’s own position in this case. The protections in the current Protective Order

27 resulted from months-long negotiations between the Defendants and the United States Attorney’s

28                                                  -6-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 Office, working in conjunction with the Federal Bureau of Investigation. All parties agreed and

 2 stipulated to the terms of the current Protective Order. That Order does not include an “Attorney’s

 3 Eyes Only” provision. Despite the government’s vague suggestion that circumstances have

 4 somehow changed since that stipulation (Objections at 11-12), the government knew it would be

 5 required to produce all of the documents at issue when it agreed to the current order: Exhibits 161

 6 and 162 have been listed by name in the Indictment for years, and the government has

 7 unabashedly relied on DuPont’s “analysis” and “work product” regarding the alleged trade secrets

 8 in this case from the start. Although someone within the government (or Chemours) may have

 9 had a change of heart, that is no reason to undo a carefully negotiated, comprehensive Protective

10 Order that all parties agreed upon, that was reviewed and approved by the Court, and that has been

11 functioning successfully for over half of a year.
   II. The Government’s Proposals on Sealing Violate Every Relevant Source of Law
12
           Next, the government asked Magistrate Judge Cousins to modify the sealing procedures in
13
   this case in two plainly unfair and unlawful ways. First, the government claimed that the
14
   Defendants should be required to file affidavits substantiating the need to seal documents that the
15
   government claims need to be sealed. Second, the government claimed that there should be
16
   automatic sealing for the many thousands of documents that the government has designated
17
   confidential under the Protective Order in this matter. Magistrate Judge Cousins rejected these
18
   proposals outright. His decision was not “clearly erroneous” nor “contrary to law.” It was plainly
19
   correct and, in fact, mandated by the law.
20
           First, the government’s proposal that Defendants be required to submit affidavits providing
21
   the basis to seal documents that the government claims need to be sealed makes no sense. The
22
   Defendants are not the parties asserting that these documents are confidential and need to be
23
   sealed. Nor are Defendants the parties with the knowledge of these documents necessary to
24
   explain why they are or are not confidential or properly sealable. It defies common sense to place
25
   the burden on the Defendants to vouch for the sealable nature of these documents. As Magistrate
26
   Judge Cousins observed, the institutions “actually wanting to have th[e] materials protected as
27
   confidential” are the ones “in the best position to assert a basis for sealing.” (Hr’g at 44:1-6.)
28                                                   -7-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
      Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                    Case No. 4:11-CR-0573-07-10 JSW
 1          Moreover, the government’s burden-shifting proposal would risk violating the Defendants’

 2 constitutional rights. The government’s proposal invites this Court to require criminal defendants

 3 in a trade secret prosecution to submit sworn affidavits agreeing that evidence that will be used

 4 against them is confidential and sealable. Although the government casually assures the Court

 5 there would be no constitutional issue with doing so, it is unable to cite a single case where any

 6 court, from any jurisdiction, has ever shifted the burden in this manner. This Court should not be

 7 the first.

 8           The other aspect of the government’s proposal -- automatic sealing without any factual

 9 substantiation -- would violate this Circuit’s “strong presumption in favor of access” to Court

10 records. See Kamakana v. City & Cnty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing

11 Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).6 To establish the

12 need to seal a document in this Circuit, the party seeking sealing must demonstrate “compelling

13 reasons” or, at least, “good cause,” why the document needs to be sealed. See Ctr. For Auto

14 Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097-99 (9th Cir. 2016). To make such a showing

15 inherently requires a factual analysis of the document offered for sealing. Clearly, this showing

16 cannot be made by stating simply that a document has been stamped “Confidential – 1” or

17 “Confidential – 2” by a government attorney.7 The government’s proposal is especially

18 inappropriate in this case, where it has sweepingly designated vast quantities of documents and

19 other files “confidential,” including entire hard drives which contain, in total, hundreds of

20

21

22

23
            6
               The government’s curious assertion that this “presumption does not apply” under the
24 current circumstances (Objections at 8) is plainly wrong, as acknowledged by the government
   itself at the May 2, 2019 hearing: “I understand that the Court has a strong presumption in favor of
25 not sealing documents.” (Hr’g at 12:21-22.)

26          7
             The government’s string cite of cases with protective orders that have allegedly allowed
   for automatic sealing is telling only for what it omits. Despite clearly having done a thorough
27 canvasing of protective orders across the country, the government is unable to cite a single one

28 from this Circuit, let alone this district, that has ever
                                                        -8- adopted its proposed sealing procedure.
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
      Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                     Case No. 4:11-CR-0573-07-10 JSW
 1 thousands of files.8 The government would have this Court sanction the “automatic” sealing of all

 2 of those files. (Hr’g at 12:9-14.)

 3          Third, both elements of the government’s proposal on sealing -- burden shifting and

 4 automatic sealing -- violate this Court’s Orders and the District’s Local Rules. The Protective

 5 Order explicitly states that the Defendants are entitled to file documents designated confidential by

 6 the government as exhibits to defense pleadings. It states that if the Defendants do so, the parties

 7 must comply with the sealing requirements in the Northern District of California Local Rules.

 8 Those Local Rules in turn require that when a party tentatively files under seal a document that

 9 has been designated confidential by the opposing party, the designating party must file a

10 declaration establishing why the document is in fact sealable. See N.D. Crim. L.R. 56-1(c)(1)

11 (incorporating N.D. Civ. L.R. 7-11).

12          This Court specifically modified the parties’ stipulated protective order by requiring that:

13 “if the parties move to seal any items, they must do more than simply state the item has been

14 designated as Confidential-1 or Confidential-2 under the protective order. They must provide a

15 factual basis for why any given item is sealable.” (See Dkt. No. 1109, Protective Order, 15

16 (emphasis added).) Consistent with the Local Rules, the Court has clarified that this “factual

17 basis” must be submitted by the party that designates the document confidential. (See Dkt. 1126.)9

18 The Court recently emphasized and enforced these rules when the government failed to comply

19 with its obligation to submit an affidavit in support of sealing an exhibit to Defendants’ Motion for

20 Bill of Particulars. The Court issued an Order to the Government to Show Cause Why that

21 Exhibit Should Not be Filed in the Public Record, and specifically explained that the government

22 must comply with the Local Rules and the Protective Order by filing a declaration in support of

23

24          8
             See Dkt. Nos. 1116, 1138, Joint Status Reports, which discuss the over one million files
   the government has produced so far in this case. Many, if not most, of those files have been
25 designated either Confidential-1 or Confidential-2.

26          9
              There is a reason the government does not provide any explanation for its unfortunate
   assertions that Defendants “ignor[ed] their obligations under the current Protective Order,” and
27 “fail[ed] to adhere to the spirit of the protective order.” (Objections at 4.) Those assertions have

28 no basis, at all. Defendants and their counsel have -9- adhered to the Protective Order in every way.
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
      Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                     Case No. 4:11-CR-0573-07-10 JSW
 1 sealing. (Id.)10 In short, the Court’s Orders and Rules clearly do not allow for a procedure

 2 whereby documents can be sealed simply on the basis of a statement that the document has been

 3 designated confidential under a protective order, nor do they allow the burden to substantiate

 4 sealing be placed on the non-designating party.

 5          Faced with the fact that every relevant source of law prohibits its proposal, the

 6 government’s strategy in its Objections is to imply that the sealing procedures required by Ninth

 7 Circuit law, this Court’s Orders, and the Local Rules somehow violates 18 U.S.C. § 1835. Again,

 8 the government places a burden on Section 1835 that it cannot bear. That law simply states that

 9 “the court shall enter such orders and take such other action as may be necessary and appropriate

10 to preserve the confidentiality of trade secrets, consistent with the requirements of the Federal

11 Rules of Criminal and Civil Procedure, the Federal Rules of Evidence, and all other applicable

12 laws.” § 1835(a). The Court has done that. It has entered the Protective Order in this case “under

13 18 U.S.C. § 1835.” (See Protective Order at 1.) Nothing in Section 1835 forbids this Court from

14 complying with Ninth Circuit law and this District’s Local Rules regarding sealing. The

15 government cites no case that so holds, because there is none. The government’s suggestion

16 otherwise, (Objections at 11 (“Should the Court read the Criminal Local Rule as mandating more,

17 it is the Local Rule, not the EEA that must bend here”)), is a textbook red herring.

18          The government’s resort to Phillips ex rel. Estates of Byrd v. General Motors Corp., 307

19 F.3d 1206 (9th Cir. 2002) is telling of the lack of support for its position, as that case is not, in any

20 way, on point. Contrary to the government’s suggestion, Phillips -- a civil case -- does not address

21 the showing a court should require to seal a document designated confidential under a protective

22 order. In fact, the portion of that case relied on by the government does not even address sealing

23 or unsealing pursuant to a protective order at all, but instead the “separate and independent”

24 question of whether an intervenor (the Los Angeles Times) had a “common law right of access” to

25
            10
               Somehow, despite all of the above, the government asserts in its Objections that when
26 filing a document under seal, defense counsel “merely had to declare that they were filing the
   trade secret exhibit under seal pursuant to the terms of the Court entered protective order.”
27 (Objections at 4.) As is clear from the above recitation, to do so would have been to directly

28 violate this Court’s rules and orders.            -10-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                    Case No. 4:11-CR-0573-07-10 JSW
 1 documents that a district court had already determined were properly sealed. Id. at 1212. The

 2 Phillips court determined that, in that circumstance, the district court should not apply a “strong

 3 presumption of access” to the already-sealed document. The court found that to do so “would

 4 surely undermine, and possibly eviscerate, the broad power of the district court to fashion

 5 protective orders.” Id. at 1213.

 6          Here, the question is not what showing should be required to unseal a document that the

 7 Court “has already decided should be shielded from the public.” The question is what showing

 8 should be required to seal a document in the first place. The Court has already answered that

 9 question, by expressly stating in its Protective Order that “a factual basis for why any given item is

10 sealable” is required before a document can be sealed. It is the government’s proposal, not this

11 Circuit’s presumption of access to court records, that would “surely undermine” this Court’s

12 Protective Order.

13          Finally, the government’s accusation in its Objections that defense counsel intend to

14 purposefully file unnecessary confidential documents “to burden the government and intimidate

15 the victim in this case,” (Objections at 5 n.6), is completely unfounded. As has been explained in

16 previous filings, the Defendants have thus far filed a single exhibit that has been designated

17 confidential. That exhibit was a document called out by name in the Indictment and central to the

18 relief the Defendants requested in the motion at issue. Defendants filed that document under seal,

19 complying with the Local Rules and this Court’s orders in every way. Although the government

20 has now twice falsely stated in pleadings that the document “was not referenced in the defense

21 motion at all,” (Objections at 10 n.16), the document was referenced multiple times, by name, in

22 that motion and in its proposed order. (Dkt. No. 1124, Pangang Defs.’ Mot. for Bill of Particulars,

23 at 4, 8; Dkt. No 1124-3, Proposed Order, at ¶ 2.) The government moved to strike that exhibit

24 from the record on the ground that it was needlessly filed, and the Court denied that motion. The

25 Defendants did not file as exhibits other documents discussed in their motion, opting instead to

26 describe them in non-confidential terms in an associated declaration. There is clearly no basis for

27 the government’s repeated assertion that defense counsel have filed, or intend to file, confidential

28                                                 -11-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 documents in bad faith. This is not the first time that the government’s pleadings have included

 2 unfounded allegations that defense counsel are engaged in bad faith conduct. This is going to be a

 3 long trial, and this sort of approach will only serve to make it seem longer.
   III.The Government Should Not be Allowed to Misuse The Protective Order as a Tool to
 4 Leverage Depositions

 5          Finally, the government asked Magistrate Judge Cousins to sanction its use of the

 6 Protective Order as leverage to force an individual associated with the defense to sit for a

 7 government deposition. Unsurprisingly, the government’s position had absolutely no basis in the

 8 Protective Order or any other law. Unsurprisingly, Magistrate Judge Cousins rejected it.

 9          With every passing pleading and hearing, the government’s position on Wang Rongkai

10 changes. First, the government’s sole objection to Wang Rongkai’s review of materials was that

11 he was not currently employed by a named Defendant entity. As defense counsel immediately

12 explained to the government, that objection made no sense. The Protective Order nowhere limits

13 the review of confidential documents to individuals who are currently employed directly by a

14 Pangang Defendant company. In fact, it contains a provision that allows for the review of

15 documents by potential non-employee witnesses—witnesses who, unlike Mr. Wang, have no

16 affiliation with the Defendant companies at all. (Protective Order at 9 (“Disclosure of

17 Confidential Materials to Potential Witnesses”).)11 There is of course no reason why criminal

18 defendants should be limited to conferring only with their employees when preparing for trial.

19          Unable to defend this position, the government for the first time discovered “security”

20 concerns about Mr. Wang’s review of confidential materials in this case. These concerns are not

21 meritorious. The government has never presented any evidence supporting them. In lieu of

22 evidence, the government simply couples statements about Mr. Wang’s involvement in the facts of

23 this case (which plainly demonstrate counsel’s need to review materials with him) with completely

24 unsupported accusations, such as “the government . . . view[s] his access to trade secret

25

26          11
              Moreover, the government concedes that Mr. Wang was an employee of a Defendant
   company during the time period at issue and, even now, is still an employee of a subsidiary
27 controlled by one of the Defendants. Even if this initial objection had any basis in the Protective

28 Order (it does not) it would have been the epitome
                                                   -12-of placing form over substance.
      Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
     Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 information overseas as a national security threat.” (Objections at 13 (no citation or explanation

 2 following).) The government cannot be allowed to win every argument by uttering the talisman

 3 “national security.”

 4          But the Court need not just take Defendants’ word that Mr. Wang should be allowed to

 5 review the evidence in this case -- the government agrees. The government is perfectly willing to

 6 allow Mr. Wang to review the evidence so long as the defense agrees to concessions that have

 7 nothing to do with the protection of confidential information: the government demands Mr. Wang

 8 come to the United States and sit for a Rule 15 deposition. If the government had genuine

 9 concerns about Mr. Wang’s review of confidential materials, those concerns would not be

10 resolved by Mr. Wang reviewing the documents with counsel somewhere in the United States

11 instead of Switzerland. And they certainly would not be resolved by Mr. Wang sitting for a

12 deposition.

13          Employing a “kitchen sink” approach, the government continues to find new objections to

14 Mr. Wang’s review with each passing pleading. None of these objections were raised originally,

15 because none have merit. First, the government now suggests that Defendants have failed to

16 explain why counsel would need to review evidence with Mr. Wang. The allegations in the

17 government’s Objections provide a sufficient answer: Mr. Wang was employed by one of the

18 Defendant companies during the relevant time and, according to the government, “was an integral

19 part of the underlying conspiracy in this case.” (Objections at 1.) It is no understatement to say

20 that counsel would be derelict in their duties if, on the basis of these statements alone, they did not

21 review the evidence with Mr. Wang in the process of investigating and preparing for trial. It is

22 because this very work is necessary that the Protective Order allows defense counsel to show

23 documents to Pangang employees as well as non-employee potential witnesses.

24          Second, the government also recently discovered an objection that Mr. Wang should not be

25 allowed to review documents because he is not “subject” to the Protective Order. Like other

26 arguments in the government’s briefs, this one is demonstrably wrong. As the government knows

27 full well, the Protective Order requires all potential witnesses who review confidential documents

28                                                 -13-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1 to sign agreements to be bound by the Order. The government’s only response to this obvious

 2 defect in its objection is to ask the Court to assume such agreements are ineffective when it comes

 3 to Mr. Wang because he does not live in the United States. (Objections at 7 n.9.) There is a

 4 reason this novel proposal was not included in the stipulated Protective Order: it clearly gives the

 5 government an unfair advantage over foreign defendants, whose employees will naturally reside

 6 overseas, and it assumes bad faith where none has been shown.

 7          In sum, the government’s insistence that Mr. Wang sit for a deposition in return for

 8 Defendants’ ability to review evidence with him has nothing to do with the protection of

 9 confidential information. It is a heavy handed tactic to use the Protective Order as leverage to

10 exact a deposition that the government is not entitled to. Like Magistrate Judge Cousins, this

11 Court should reject this coercive tactic that has nothing to do with protecting trade secrecy.
   IV. The Chemours Submission Demonstrates a Complete Lack of Regard for Defendants’
12 Right to a Fair Trial

13          Chemours did not file any pleading with Magistrate Judge Cousins about the disputes that

14 this Court referred to him. If Chemours really believed it had a need to weigh in on the resolution

15 of those disputes it should have, and would have, done so before Magistrate Judge Cousins.

16 Having failed to do so, its recently-filed “submission” is not properly before this Court on appeal.

17          More importantly, even if considered, the Chemours submission does nothing to make any

18 of Magistrate Judge Cousins’ rulings appear “clearly erroneous” or “contrary to law” in retrospect.

19 Just the opposite.

20

21                      In doing so, its brief evinces an utter lack of regard for criminal defendants’

22 right to a fair trial. While decrying the possibility that

23

24

25

26

27

28                                                 -14-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
 1          Legal or factual support for Chemours’ extreme and unlawful positions is nonexistent. On

 2 a legal front, Chemours

 3

 4                        Chemours adopts this interpretation despite: (1) the absence of any support

 5 in the law itself, (2) the absence of any case law interpreting the law in such a way, and (3) the fact

 6 that such an interpretation of Section 1835 would put it in conflict with all other relevant sources

 7 of law – the Constitution, criminal discovery rules, case law, this Court’s orders, and the Local

 8 Rules.

 9          Factually, Chemours’ accusations that

10

11

12

13

14

15          Chemours’ real message lurks behind a thin veneer:

16

17                    That might be beneficial to Chemours, but it is not how criminal trials work.

18                                            CONCLUSION

19          For the foregoing reasons, the Defendants respectfully request that the Court overrule the

20 government’s Objections to Magistrate Judge Cousins’ rulings.

21
     Dated:     May 30, 2019                            /s/ Robert P. Feldman
22                                                      ROBERT P. FELDMAN
                                                        JOHN MARK POTTER
23                                                      ALEC ASHER LEVY
24                                                      Quinn Emanuel Urquhart & Sullivan, LLP
25                                                      Attorneys for Pangang Defendants
26

27

28                                                 -15-
       Pangang Defendants’ Opposition to Government’s Objections to and Motion for Relief from
       Nondispositive Pretrial Order of Magistrate Judge and Motion for Amended Protective Order
                                   Case No. 4:11-CR-0573-07-10 JSW
